Exhibit 10.1




EXECUTION COPY




AGREEMENT







THIS AGREEMENT is made as of this 11th day of April, 2006 by and between School
Specialty, Inc., a Wisconsin corporation (“SSI”) and MSD Capital, L.P., a
Delaware limited partnership (together with its affiliates (other than portfolio
companies of MSD which MSD does not control and other than Dell Inc. and its
subsidiaries), “MSD”).




WHEREAS, MSD is the beneficial owner of less than 10% of the outstanding shares
of the $0.001 par value common stock of SSI (the “Common Stock”) as of the date
of this Agreement;




WHEREAS, MSD has indicated to SSI its interest in being able to acquire more
than 10% of the issued and outstanding Common Stock in a single transaction or
series of transactions (the “Acquisition”) without being subject to certain
restrictions applicable to shareholders of SSI under the Wisconsin Business
Corporation Law (the “WBCL”);




WHEREAS, the Board of Directors of SSI (the “Board”) has approved the
Acquisition and related exemption from certain provisions of the WBCL subject to
the terms and conditions of this Agreement.




NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and agreements contained herein, and other good and valuable
consideration, the parties hereto mutually agree as follows:




1.

Representations and Warranties of MSD. MSD hereby represents and warrants to SSI
that:  (i) as of the date of this Agreement, MSD is the “beneficial owner” (as
defined by Section 180.1140(3) of the WBCL, with such definition applying to the
use of such term throughout the remainder of this Agreement as it may relate to
any ownership of Common Stock) of less than 10% of the issued and outstanding
Common Stock, (ii) MSD has all requisite authority to enter into and perform its
obligations under this Agreement and to bind the entire number of shares of
Common Stock which it beneficially owns, (iii) the execution and delivery of
this Agreement by MSD has been duly authorized by all necessary action on the
part of MSD, (iv) this Agreement constitutes a valid and binding obligation of
MSD, enforceable against MSD in accordance with its terms, (v) neither the
execution and delivery of this Agreement by MSD, nor the consummation of the
transactions contemplated hereby, will violate, conflict with or constitute a
breach of any charter or formation document, agreement, instrument or
restriction to which MSD is a party or by which MSD is bound, in each case (A)
except as would not adversely affect MSD’s obligations hereunder, (B) subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and (C) subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity), and (vi) there are
no arrangements, agreements or understandings between MSD and any third party
relating to the acquisition or ownership of shares of Common Stock or otherwise
relating to the subject matter of this Agreement, except, in the case of clause
(vi) only, ordinary course arrangements, agreements or understandings with
brokerage firms, financial institutions, research departments and other third
parties customarily entered into by MSD in the course of its business as
presently conducted (which for purposes of clarity do not affect the accuracy of
the representations made in clauses (i) through (v) hereof).




2.

Representations and Warranties of SSI.  SSI hereby represents and warrants to
MSD that:  (i) SSI has all requisite authority to enter into and perform its
obligations under this Agreement, (ii) the execution and delivery of this
Agreement by SSI has been duly authorized by the Board and no further action of
the Board or shareholders of SSI is necessary or required for SSI to perform its
obligations, (iii) this Agreement constitutes a valid and binding obligation of
SSI, enforceable against SSI in accordance with its terms, (iv) neither the
execution and delivery of this Agreement by SSI, nor the consummation of the
transactions contemplated hereby, will violate, conflict with or constitute a
breach of any charter or formation document, agreement, instrument or
restriction to which SSI is a party or by which SSI is bound, in each case (A)
except as would not adversely affect SSI’s obligations hereunder, (B) subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and (C) subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity) and (v) the Board has
approved the Acquisition subject to the terms and conditions of this Agreement
as set forth in the resolutions of the Board attached hereto as Exhibit A.




3.

Restrictions on Certain Actions.  MSD agrees that on the date (the “Threshold
Date”) that MSD becomes the beneficial owner of more than 19.95% (the
“Threshold”) of the then issued and outstanding Common Stock, MSD shall be
subject to Sections 180.1140-180.1144 of the WBCL as if the Board’s approval of
the Acquisition was not granted, provided that the “stock acquisition date” (for
the purpose of Section 180.1141 of the WBCL) shall be deemed to be the Threshold
Date, subject to the limitation in the next sentence.  In the event that MSD
exceeds the Threshold directly as a result of a stock repurchase or other
anti-dilutive action undertaken by SSI, or MSD has unintentionally exceeded the
Threshold due to inaccurate public reporting by SSI, the Threshold shall be
increased to a percentage equal to the quotient obtained by dividing the number
of shares of Common Stock beneficially owned by MSD, by the aggregate number of
shares of Common Stock issued and outstanding immediately following such action
(or based on such public reporting, as the case may be), effective immediately
following the decrease in the number of shares of outstanding Common Stock or on
the date of such disclosure, as the case may be.




4.

Material Nonpublic Information.  MSD expressly acknowledges that federal and
state securities laws prohibit any person who misappropriates material nonpublic
information about a company from purchasing or selling securities of such
company, or from communicating such information to any other person under
circumstances to which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.




5.

Remedies.  If, as a direct result of MSD’s actions, MSD’s beneficial ownership
of the Common Stock exceeds the Threshold, the Board, acting by the majority
vote of the Independent Directors (as defined below), may require MSD to
dispose, within 45 days of written notice to MSD, of up to such number of shares
of Common Stock as will restore MSD’s beneficial ownership to the Threshold.
 SSI and MSD acknowledge and agree that a breach or threatened breach by either
party may give rise to irreparable injury inadequately compensable in damages,
and accordingly each party shall be entitled to injunctive relief to prevent a
breach of the provisions hereof and to enforce specifically the terms and
provisions hereof in any state or federal court having jurisdiction, in addition
to any other remedy to which such aggrieved party may be entitled to at law or
in equity.  In the event either party institutes any legal action to enforce
such party’s rights under, or recover damages for breach of, this Agreement, the
prevailing party or parties in such action shall be entitled to recover from the
other party or parties all costs and expenses, including but not limited to
reasonable attorneys’ fees, court costs, witness fees, disbursements and any
other expenses of litigation or negotiation incurred by such prevailing party or
parties.




6.

Notices.  All notice requirements and other communications shall be deemed given
when delivered, on the following business day after being sent by overnight
courier with a nationally recognized courier service such as Federal Express, or
when sent by facsimile transmission, receipt confirmed, in each case addressed
to MSD and SSI as follows:




SSI:

School Specialty, Inc.

W6316 Design Drive

Greenville, Wisconsin 54942

Attention:  David J. Vander Zanden, Chief Executive Officer

Facsimile:  (920) 882-5863




With a copy to:

Franzoi & Franzoi, SC

514 Racine Street

Menasha, Wisconsin 54952

Attention:  Joseph F. Franzoi IV, Esq.

Facsimile:  (920) 725-0998




MSD:

MSD Capital, L.P.

645 Fifth Avenue, 21st Floor

New York, New York 10022

Attention:  Marc R. Lisker

Facsimile:  (212) 303-1772




With a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:  Andrew J. Nussbaum

Facsimile:  (212) 403-2269




7.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereby pertaining to the subject matter hereof and supersedes all prior
and contemporaneous agreements, understandings, negotiations and discussions of
the parties in connection therewith not referred to herein.




8.

Counterparts; Facsimile.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, and signature
pages may be delivered by facsimile, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.




9.

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.




10.

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Wisconsin, without regard to choice
of law principles that would compel the application of the laws of any other
jurisdiction.




11.

Consent to Jurisdiction.  Each of the parties hereby irrevocably submits to the
exclusive jurisdiction and venue of the United States District Court for the
Eastern District of Wisconsin-Green Bay Division, or the state court sitting in
Outagamie County, Wisconsin, in any action or proceeding arising out of or
relating to this Agreement and each of the parties hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in any such court.




12.

Severability.  In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained herein
to the maximum extent possible to achieve the substance of the agreements
contained herein.




13.

Assignment and Successors.  This Agreement shall not be assignable by any of the
parties to this Agreement.  This Agreement, however, shall be binding on
successors of the parties hereto.




14.

Survival of Representations, Warranties and Agreements.  All representations,
warranties, covenants and agreements made herein shall survive the execution and
delivery of this Agreement.




15.

Amendments.  This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the parties hereto; provided, however, that no such
modification, amendment, alteration or supplement shall be effective unless
approved by a majority of Independent Directors.  For purposes of this
Agreement, “Independent Directors” shall mean those members of the Board who
were not nominated for election or appointment to the Board by or on behalf of a
holder of any shares beneficially owned by MSD, or any of such holders’ members,
partners, trustees, managers, shareholders, officers, directors, employees or
agents.




16.

Further Action.  Each party agrees to execute any and all documents, and to do
and perform any and all acts and things necessary or proper to effectuate or
further evidence the terms and provisions of this Agreement.




17.

Expenses.  Each party agrees to bear its own expenses in connection with the
transactions contemplated hereby.




18.

WBCL.  All references to the WBCL shall mean the WBCL as in effect as of the
date of this Agreement.




[Remainder of Page Intentionally Left Blank]




























IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.




SCHOOL SPECIALTY, INC.







By:   /s/ David J. Vander Zanden                          

        CEO







MSD CAPITAL, L.P.




By:  MSD Capital Management LLC, its general partner







By:   /s/ Marc R. Lisker                                          

        Manager
















Exhibit A




Resolutions of the Board of Directors of School Specialty, Inc.




RESOLVED, that any and all notice to take any action in adopting the following
resolutions is hereby waived by the undersigned pursuant to Section 180.0823 of
the WBCL:




FURTHER RESOLVED, that, subject to the entry into the agreement described in the
following resolution, the purchase of common stock of the Corporation by MSD
Capital (“MSD”) pursuant to which MSD will become an “interested stockholder”
(as defined in Section 180.1140(8) of the WBCL) is hereby approved for purposes
of Section 180.1141(1) of the WBCL;




FURTHER RESOLVED, that, as a condition to the approval granted in the foregoing
resolution, the Corporation shall enter into an agreement with MSD, a form which
is materially similar to that which is attached hereto as Exhibit A, and that
the Chief Executive Officer and the Chief Financial Officer are, and each of
them hereby is, authorized, in the name and on behalf of the Corporation, to
execute and deliver such agreement in form and substance, and with such changes,
modifications and amendments thereto, as the officer or officers executing the
same may approve as necessary or appropriate, such approval to be conclusively
evidenced by the execution and delivery thereof;




FURTHER RESOLVED, that this consent may be signed in counterpart and/or by
facsimile signature;




FURTHER RESOLVED, that the Corporation be, and it hereby is, authorized and
directed to enter into such ancillary contracts and agreements as the Chief
Executive Officer and Chief Financial Officer of the Corporation may deem to be
proper and appropriate in order to implement the intendment of these resolutions
and that each such contract and agreement is hereby adopted and approved; and




FURTHER RESOLVED, that the Chief Executive Officer and Chief Financial Officer
of the Corporation be, and each hereby is, authorized, for and on behalf and in
the name of the Corporation to do and perform any and all further things and
acts, and to execute, with or without attesting signature, and deliver any and
all contracts agreements, instruments, certificates or other documents which
they may determine to be necessary or convenient to implement or accomplish the
intendment of the foregoing resolutions, or any of them, any such determination
to be conclusively evidenced by the doing or performing of any such act or thing
or the execution and delivery of any such papers.






